IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00041-CV

           IN THE INTEREST OF K.P., R.P. AND C.P., CHILDREN



                          From the County Court at Law
                               Hill County, Texas
                             Trial Court No. 52,255


                           MEMORANDUM OPINION


       Randy P. appeals from a judgment that terminated his parental rights to his

children, K.P., R.P., and C.P. After a bench trial, the trial court terminated Randy's

parental rights and found specifically that he had committed the predicate acts set forth

in Sections 161.001(b)(1)(D), (E), (N), and (O) of the Texas Family Code and that

termination of his parental rights was in the children's best interest. See TEX. FAM. CODE

ANN. § 161.001 (West 2014). Because the evidence is sufficient to support the trial court's

finding that termination was in the children's best interest, we affirm the judgment of the

trial court.
        In his sole issue, Randy complains that the evidence was legally and factually

insufficient for the trial court to have found by clear and convincing evidence that

termination of the parent-child relationship was in his children's best interest.

        The standards of review for legal and factual sufficiency in termination cases are

well established. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (legal sufficiency); In re

C.H., 89 S.W.3d 17, 25 (Tex. 2002) (factual sufficiency). In reviewing the legal sufficiency

of the evidence, we view all the evidence in the light most favorable to the finding to

determine whether a reasonable trier of fact could have formed a firm belief or conviction

about the truth of the matter to be proved. In re J.L., 163 S.W.3d 79, 85 (Tex. 2005); J.F.C.,
96 S.W.3d at 266. We do not, however, disregard undisputed evidence that does not

support the finding. J.F.C., 96 S.W.3d at 266. In reviewing the factual sufficiency of the

evidence, we must give due consideration to evidence that the factfinder could

reasonably have found to be clear and convincing. Id. We must consider the disputed

evidence and determine whether a reasonable factfinder could have resolved that

evidence in favor of the finding. Id. If the disputed evidence is so significant that a

factfinder could not reasonably have formed a firm belief or conviction, the evidence is

factually insufficient. Id.

        In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs of

the child now and in the future; (3) the emotional and physical danger to the child now


In the Interest of K.P., R.P. and C.P., Children                                        Page 2
and in the future; (4) the parental abilities of the individuals seeking custody; (5) the

programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).

This list is not exhaustive, but simply indicates factors that have been or could be

pertinent. Id. Further, the absence of evidence about some of these considerations would

not preclude a factfinder from reasonably forming a strong conviction or belief that

termination is in the child's best interest. In the Interest of C.H., 89 S.W.3d 17, 27 (Tex.

2002). The Holley factors focus on the best interest of the child, not the best interest of the

parent. Dupree v. Tex. Dep't Prot. & Reg. Servs., 907 S.W.2d 81, 86 (Tex. App.—Dallas 1995,

no writ). The goal of establishing a stable permanent home for a child is a compelling

state interest. Id. at 87. The need for permanence is a paramount consideration for a

child's present and future physical and emotional needs. In re S.H.A., 728 S.W.2d 73, 92

(Tex. App.—Dallas 1987, writ ref'd n.r.e.) (en banc).

        Randy argues that the Department presented no evidence of the children's best

interest as it relates to the Holley factors. We disagree. Testimony was presented that

Randy had a criminal history, including probation for a charge related to

methamphetamine, an arrest in 2009 for marijuana, and a conviction for two counts of

burglary of a habitation. Although he was incarcerated at the time of trial and during the


In the Interest of K.P., R.P. and C.P., Children                                         Page 3
initial investigation of the case, Randy was not in custody for at least seven months while

the Department had custody of his children. Further, there was testimony that Randy

was physically abusive to the mother of the children and would hit the mother while

holding the youngest child. Also, Randy (1) failed to take advantage of a drug evaluation

to address his history of drug addiction; (2) failed to stay in communication with the

Department so that he could be subject to drug screens to measure the effect of that

addiction; (3) failed to take advantage of a psychological evaluation when he had the

opportunity to address any issues; and, (4) failed to take advantage of domestic violence

classes, anger management classes or therapy when he had the opportunity.

        Randy also never visited his children, never called or wrote to them, and never

provided any financial assistance for them. He did not maintain stable housing because

he was either in jail or, when not in jail, could not be located. Although the children were

not in a home that would adopt them, they were, in the opinion of the Department,

adoptable. They were doing well in foster care and were very supportive of each other.

Further, a family in West Texas had already expressed interest in adopting the children.

Randy did not present evidence of a plan for the children.

        Viewing all of the evidence under the appropriate standards, we find that the

evidence was both legally and factually sufficient for the trial court to have found by clear

and convincing evidence that termination of Randy's parental rights was in the best

interest of the children.


In the Interest of K.P., R.P. and C.P., Children                                       Page 4
        Randy’s sole issue is overruled, and the trial court’s judgment is affirmed.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the

fees from the accounts receivable of the Court in no way eliminates or reduces the fees

owed.



                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 2, 2016
[CV06]




In the Interest of K.P., R.P. and C.P., Children                                         Page 5